Appeal dismissed.  See Memorandum Opinion and Judgment Entry. [O'NEILL] (FORD) (NADER)
APPELLATE PROCEDURE:
  In a civil appeal, pursuant to App.R. 4(A), the notice of appeal must be filed within thirty days of the later of entry of judgment or order appealed or service of the notice of judgment and its entry if service is not made on the party within the three day period in Civ.R. 58(B). If service has not been made pursuant to Civ.R. 58(B), the appellant shall attach an affidavit from the trial court clerk stating that service was not perfected pursuant to App.R. 4(A).